Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 04/12/2021 has been entered. Claims 1-3, 5 and 10 have been amended. Claims 11-16 have been added. Claims 1-16 remain pending in the application. Rejections of claims 1-10 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 16 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential elements or steps, such omission amounting to a gap between the elements or the steps as claimed in claim 2. See MPEP § 2172.01. Specifically, claim 16 recites limitations “wherein the first conductive pad is located close enough to the first signal pad such that the respective DC voltage of the first conductive pad reduces a probability of corrosion of the first signal pad; and the second conductive pad is located close enough to the second signal pad such that the 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as unpatentable over Song (US 20110157129 A1) in view of Kim (US 20140062983 A1).
Regarding claim 1, Song (e.g., Fig. 1) discloses a display apparatus, comprising: 
a substrate (substrate of display panel 140) including a pad area (pad area including pads VDD, GND, VP1, VP2, …); 
(pad VDD) to receive a first voltage (voltage VDD) in the pad area of the substrate (substrate of display panel 140); 
a second signal pad (pad GND) to receive a second voltage (voltage GND) less than the first voltage (GND<VDD) in the pad area of the substrate (pad area including pads VDD, GND, VP1, VP2, …); and 
a plurality of conductive pads (pads VP1, VP2, … VNn) in the pad area of the substrate (pad area including pads VDD, GND, VP1, VP2, …) between the first signal pad (pad VDD) and the second signal pad (pad GND), each of the plurality of conductive pads (pads VP1, VP2, … VNn) to receive a respective direct current (DC) voltage (voltages VP1, VP2, … VNn) in the pad area of the substrate, wherein 
the plurality of conductive pads (pads VP1, VP2, … VNn) includes a first conductive pad (pad VP1) immediately adjacent to the first signal pad (pad VDD) and a second conductive pad (pad VNn) immediately adjacent to the second signal pad (pad GND), 
wherein the respective DC voltages of the plurality of conductive pads (pads VP1, VP2, … VNn)  are reduced stepwise (voltage VP1> VP2> … >VNn) in a direction from the first conductive pad (pad VDD) to the second conductive pad (pad GND),
wherein the first voltage of the first signal pad is higher than the DC voltage of the first conductive pad (VDD>VP1), and the second voltage of the second signal pad is lower than the DC voltage of the second conductive pad (GND<VNn), and 
wherein the first and second signal pads (pads VDD and GND) are connectable to a flexible printed circuit board (FPC 120), and the plurality of conductive pads (pads VP1, VP2, … VNn) are not electrically connected to the flexible printed circuit board (FPC 120).
Song discloses wherein the DC voltages are reduced stepwise in a direction from the first conductive pad (pad VDD) to the second conductive pad (pad GND), because it is well known the gamma voltages VDD>VP1> VP2> … >VNn>GND. The examiner further cites Kim as a reference. Kim discloses a display device similar to that disclosed by Song, wherein the DC voltages are reduced stepwise (e.g., Figs. 6-7; gamma voltage GMA1> GMA2> … >GMA10) in a direction from the first conductive pad (VDD) to the second conductive pad (GND), and VDD>GMA1 and GMA10>GND. Power voltages VDD and GND as taught by Kim correspond to VDD and GND as taught by Song, respectively, and gamma voltages GMA1, GMA2, …GMA10 correspond to VP1, VP2, ..VNn as taught by Song, respectively. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Song because the teaching of Kim regarding the gamma voltage generation is well known in the art.

Regarding claim 2, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (e.g., Fig. 1) discloses wherein the DC voltages (voltages VP1, VP2, … VNn) are between the first voltage and the second voltage (voltages VDD and GND).

Regarding claim 3, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (e.g., Fig. 1) discloses wherein the DC voltage (gamma voltage VP1) (pad VP1) is higher than the DC voltage (gamma voltage VNn) of the second conductive pad (pad VNn).

Regarding claim 5, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (e.g., Fig. 1) discloses the display apparatus further comprising: conductive lines connected to respective conductive pads of the plurality of conductive pads (conductive lines connected pads VP1, VP2, … VNn to corresponding voltage buffers).

Regarding claim 6, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (e.g., Fig. 1) discloses the display apparatus further comprising: a voltage generator to output the first voltage and the second voltage (voltage generator outputs voltage VDD and voltage GND) respectively to the first signal pad and the second signal pad (pad VDD and pad GND) and to output the DC voltage (voltages VP1, VP2, … VNn) to the plurality of conductive pads (pads VP1, VP2, … VNn).

Regarding claim 7, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (e.g., Fig. 1) discloses the display apparatus further comprising: a plurality of pixels on the substrate (display substrate 140 includes pixels for image display); and a driver (data driver or source driver 130) to output driving signals to the pixels (pixels of display panel 140). In addition, Kim also discloses a plurality of pixels on the substrate (display substrate 100 includes pixels for image display); and a (data driver or source driver 300) to output driving signals to the pixels (pixels of display panel 100).

Regarding claim 8, Song in view of Kim discloses the display apparatus as claimed in claim 7, Song (e.g., Fig. 1) discloses wherein at least one of the first signal pad (pad VDD) and the second signal pad (pad GND) is connected to an input line inputting a signal to the driver (data driver or source driver 130). In addition, Kim discloses the same features as claimed.

Regarding claim 9, Song in view of Kim discloses the display apparatus as claimed in claim 7, Song (e.g., Fig. 1) discloses wherein at least one of the first signal pad (pad VDD) and the second signal pad (pad GND) is connected to a power line (power line VDD) supplying power voltages to the pixels (pixels of display panel 240). In addition, Kim discloses the same features as claimed.

Regarding claim 10, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (Fig. 1) discloses wherein the first and second signal pads (pads VDD and GND) are connectable to a flexible printed circuit board (FPC 120), and the plurality of conductive pads (pads VP1, VP2, … VNn) are not electrically connected to the flexible printed circuit board (FPC 120).

 in view of Kim discloses the display apparatus as claimed in claim 1, Song (Fig. 1) discloses wherein the signal pads (pads VDD and GND) and the conductive pads (pads VP1, VP2, … VNn) are disposed in a single line (Fig. 1).

Regarding claim 12, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (Fig. 1) discloses wherein the first voltage (voltage VDD) and the second voltage (voltage GND) are supplied to the signal pads (pads VDD and GND) from a voltage generator located on the printed circuit board (PCB 110), and the DC voltages (voltages VP1, VP2, … VNn)  are supplied to the respective conductive pads (pads VP1, VP2, … VNn) from a source (voltage source VDD) located on the substrate (display substrate). In addition, Kim (e.g., Fig. 7) discloses similar features as claimed.

Regarding claim 13, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (Fig. 1) discloses wherein the respective DC voltages of the plurality of conductive pads are always reduced stepwise in the direction from the first conductive pad to the second conductive pad (voltages VP1>VP2> … >VNn). In addition, Kim (e.g., Fig. 7) discloses the same features as claimed.

Regarding claim 14, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (Fig. 1) discloses wherein the respective DC voltages of the plurality of conductive pads are reduced stepwise in a direction from the first signal pad to the second signal pad (voltages VDD>VP1>VP2> … >VNn>GND). In addition, Kim (e.g., Fig. 7) discloses the same features as claimed.
 in view of Kim discloses the display apparatus as claimed in claim 14, Song (Fig. 1) discloses wherein the respective DC voltages of the plurality of conductive pads are always reduced stepwise in the direction from the first signal pad to the second signal pad (voltages VP1>VP2> … >VNn). In addition, Kim (e.g., Fig. 7) discloses the same features as claimed.

Regarding claim 16, Song in view of Kim discloses the display apparatus as claimed in claim 1, Song (Fig. 1) discloses wherein the first conductive pad is located close enough to the first signal pad (pad VP1 is immediately adjacent to pad VDD) such that the respective DC voltage of the first conductive pad reduces a probability of corrosion of the first signal pad (pad VP1 is immediately adjacent to pad VDD, which result in the DC voltage of the pad VP1 reduces a probability of corrosion of the pad VDD as claimed); and the second conductive pad is located close enough to the second signal pad such that the respective DC voltage of the second conductive pad reduces a probability of corrosion of the second signal pad (pad VNn is immediately adjacent to pad GND, which results in the DC voltage of the pad VNn reduces a probability of corrosion of the pad GND as claimed).

7.	Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Song (US 20110157129 A1) in view of Kim (US 20140062983 A1) and further in view of Cho (US 20100219853 A1).
Regarding claim 4, Song in view of Kim discloses the display apparatus as claimed in claim 1, but does not discloses wherein a size of each of the conductive pads is less (Figs. 1-3) discloses a display apparatus, comprising a first signal pad 631b, a second signal pad 633b, and a plurality of conductive pad includes a first conductive pad 611b and a second conductive pad 613b, wherein a size of each of the conductive pads (e.g., Fig. 3; conductive pads 611b and 613b) is less than that of each of the first signal pad and the second signal pad (e.g., Fig. 3; signal pads 631b and 633b). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cho to the display device of Song in view of Kim. Since the first signal pad and the second signal pad as taught by Song and Kim are power voltage pads, the combination/motivation would be to provide power signal pads with greater cross-sectional areas to prevent electrical damages due to burning and corrosion.

Response to Arguments
8.	Applicant's arguments filed 04/12/2021 have been fully considered. 	Applicant has amended claim 1. Applicant further argues that the cited references do not disclose the new limitations “…… wherein the first voltage of the first signal pad is higher than the DC voltage of the first conductive pad, and the second voltage of the second signal pad is lower than the DC voltage of the second conductive pad, and wherein the first and second signal pads are connectable to a flexible printed circuit board, and the plurality of conductive pads are not electrically connected to the flexible printed circuit board” of amended claim 1. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Song’s Fig. 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Kim’s Figs. 6-7
The examiner respectfully disagrees with applicant’s arguments. Song (Fig. 1) discloses a first signal pad (pad VDD) to receive a first voltage VDD, a second signal pad (pad GND) to receive a second voltage GND less than the first voltage VDD, a plurality of conductive pads (pads VP1, VP2, … VNn) between the first signal pad (pad VDD) and  includes a first conductive pad (pad VP1) immediately adjacent to the first signal pad (pad VDD) and a second conductive pad (pad VNn) immediately adjacent to the second signal pad (pad GND), wherein the respective DC voltages of the plurality of conductive pads (pads VP1, VP2, … VNn)  are reduced stepwise (voltages VP1> VP2> … >VNn because VP1, VP2, … VNn are gamma voltages) in a direction from the first conductive pad (pad VDD) to the second conductive pad (pad GND), and VDD>VP1 and GND<VNn, and wherein the pad VDD and pad GND are connectable to a flexible printed circuit board (FPC 120), and the plurality of conductive pads VP1, VP2, … VNn are not electrically connected to the FPC 120.

Song discloses wherein the DC voltages are gamma voltages applied to the data driver of the display panel. It is well known the gamma voltages are reduced stepwise, i.e., VDD>VP1> VP2> … >VNn>GND. The examiner further cites Kim as a reference. Kim (e.g., Figs. 6-7) discloses a display device similar to that disclosed by Song. Kim teaches more details of gamma voltage generator as shown in Fig. 7, the gamma voltages GMA1, GMA2, … GMA10 are generated with a voltage divider, and VDD>GMA1> GMA2> … >GMA10>GND. The power voltages VDD and GND as taught by Kim correspond to VDD and GND as taught by Song, respectively, and gamma voltages GMA1, GMA2, …GMA10 correspond to VP1, VP2, ..VNn as taught by Song, respectively. Therefore, the combination of Song and Kim teaches the limitations including the new limitations in claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691